NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-2583
                                     ___________

                                       MEI LIN,
                                                  Petitioner

                                           v.

                          ATTORNEY GENERAL OF THE
                          UNITED STATES OF AMERICA,
                                         Respondent

                      ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A099-930-856)
                     Immigration Judge: Honorable Annie S. Garcy
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 17, 2013
           Before: RENDELL, ALDISERT and NYGAARD, Circuit Judges

                             (Opinion filed: April 18, 2013)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Mei Lin petitions for review of a decision of the Board of Immigration Appeals

(BIA). For the reasons below, we will deny the petition for review.
       Lin, a citizen of China, entered the United States in May 2001. In December

2006, she applied for asylum and withholding of removal. She alleged that she would be

persecuted under the family planning policy. In February 2007, she was charged as

removable as an alien without valid, unexpired documents at the time of her entry. Lin

conceded removability. After a hearing, an Immigration Judge (IJ) found Lin removable

and denied relief. Lin appealed and subsequently filed a motion to remand with the BIA.

She sought to raise a new claim that she would be persecuted based on her Christian

religion if removed to China. The BIA dismissed the appeal and denied the motion to

remand, and Lin filed a timely petition for review. We have jurisdiction under 8 U.S.C.

§ 1252.

       First, Lin argues that the BIA erred in determining that she had not met her burden

of proof. She contends that she has established that it is more likely than not that she will

be forcibly sterilized if returned to China. The BIA observed that the record reflected

that physical coercion is uncommon and unsanctioned to achieve compliance with the

family planning policy and that most violators of the policy paid fines. Lin contends that

the fine that will be levied upon her would constitute economic persecution. The BIA

noted that Lin had not shown that she would be unable to pay the fine. It observed that

the enforcement of the policies in Fujian were described as lax and uneven in the 2007

China: Profile of Asylum Claims and that couples may be allowed to pay the fine in

installments. Lin does not challenge the BIA’s conclusions on this issue. Lin has not


                                              2
shown that the record compels a finding that she has a well-founded fear of future

persecution or that it is more likely than not that she will be persecuted.

       Next, Lin contends that the BIA erred in failing to credit her documents. The BIA

gave little weight to the village committee notices Lin submitted because they were

unauthenticated photocopies that did not identify the author and were obtained for the

purpose of the hearing. We have held that such unauthenticated documents may properly

be discounted. Ying Chen v. Att’y Gen., 676 F.3d 112, 117 (3d Cir. 2011). Lin asserts

that the documents were authenticated through credible testimony. However, the page of

the appendix to which she cites is part of the IJ’s opinion and does not contain or refer to

any credible testimony authenticating the documents. While the IJ found Lin to be

credible, her credible testimony cannot establish the authenticity of documents sent from

China because she has no personal knowledge of their authenticity.

       Lin also contends that the BIA failed to give proper weight to evidence of the

sterilization of other Chinese citizens on their return to China. The BIA gave little weight

to the affidavit of Jin Fu Chen because his statement was unsworn, not notarized, and was

prepared for another asylum applicant’s hearing. J.A. at 5, 2076. The BIA noted that no

efforts were made to establish the authenticity or reliability of the documents and that

Chen had not provided details to show that he was forcibly sterilized. The affidavit of

Mei Yun Chen was likewise unsworn and unauthenticated. J.A. at 1168. The BIA did

not err in discounting these documents.


                                              3
      Finally, Lin argues that the BIA erred in denying the motion to remand because

she made a prima facie showing of a well-founded fear of persecution based on her

Christian religion. She submitted, inter alia, an updated asylum application, a baptism

certificate, a statement from her father, and background documents. She asserted that in

November 2010, a few months after the IJ denied her asylum application, her parents’

underground church was raided and her father was detained and beaten. A few months

later, Lin was baptized. The BIA concluded that Lin had not shown that the Chinese

government was or would be aware of her religious activities and would mistreat her.1 It

further observed that aliens may not manufacture new asylum claims by changing their

personal circumstances. See Liu v. Att’y Gen., 555 F.3d 145, 151 (3d Cir. 2009). Lin

has not shown that the BIA abused its discretion in denying the motion to remand.

      For the above reasons, we will deny the petition for review.




1
  We note that Lin testified that if removed to China, she would live with her husband’s
family, which is an hour away from her family. J.A. at 547, 572.
                                              4